
	

114 S2233 IS: To amend section 3716 of title 31, United States Code, to reestablish the period of limitations for claims of the United States that may be collected by garnishing payments received from the Government. 
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2233
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2015
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend section 3716 of title 31, United States Code, to reestablish the period of limitations for
			 claims of the United States that may be collected by garnishing payments
			 received from the Government. 
	
	
		1.Period of limitations for garnishment
 (a)In generalSection 3716(e)(1) of title 31, United States Code, is amended by striking no limitation on the period within which an offset may be initiated or taken pursuant to this section shall be effective and inserting this section shall not apply to a claim under this subchapter that has been outstanding for more than 10 years.
 (b)ApplicabilityThe amendment made by this section shall apply to claims under subchapter II of chapter 37 of title 31, United States Code, arising before, on, or after the date of enactment of this Act.
			
